Exhibit 10.1

SECOND INCREMENTAL FACILITY AMENDMENT, dated as of January 25, 2017
(this “Agreement”), to the Term Loan Credit Agreement dated as of November 9,
2015 (as amended by that certain First Incremental Facility Amendment dated as
of December 29, 2016, as further amended by that certain Amendment No. 1 to the
Term Loan Credit Agreement dated as of January 25, 2017 (“Amendment No. 1”), as
further amended by that certain Amendment No. 2 to the Term Loan Credit
Agreement dated as of January 25, 2017 (“Amendment No. 2”) and as amended,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among T-Mobile USA, Inc., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties thereto as lenders and Deutsche Bank AG, New York Branch, as
administrative agent and collateral agent (in such capacities, the
“Administrative Agent”).

A.    Deutsche Telekom AG (“DT”) is willing to extend to the Borrower
incremental term loan facilities in an aggregate principal amount of up to
$4,000,000,000.

B.    Pursuant to the First Incremental Facility Amendment, DT (in its capacity
as First Amendment Incremental Term Loan Lender) agreed to provide to the
Borrower the First Amendment Incremental Term Loan Commitments in an aggregate
principal amount of up to $660,000,000.

C.    DT (in its capacity as First Amendment Incremental Term Loan Lender) is
willing to increase the First Amendment Incremental Term Loan Commitments by
$1,340,000,000 (“Additional First Amendment Incremental Term Loan Commitments”)
such that the aggregate First Amendment Incremental Term Loan Commitments shall
be equal to $2,000,000,000.

D.    In addition, pursuant to Section 2.23 of the Credit Agreement, the
Borrower has requested that DT (as the person set forth on Schedule I hereto
(the “Incremental Term Loan Lenders” and, together in its capacity as the First
Amendment Incremental Term Loan Lender, the “Incremental Term Loan Lender”)
provide additional commitments in respect of Other Term Loans (the “Incremental
Commitments”, and such Other Term Loans, the “Incremental Term Loans”) to the
Borrower under the Credit Agreement in an aggregate principal amount of up to
$2,000,000,000, the terms of which shall be different to the terms of the First
Amendment Incremental Term Loan Commitment.

E.    The Incremental Term Loan Lender is willing to provide the Additional
First Amendment Incremental Term Loan Commitments and the Incremental
Commitments to the Borrower on the Incremental Facility Effective Date (as
defined below) on the terms set forth herein and in the Credit Agreement and
subject to the conditions set forth herein.

F.    The Incremental Term Loans shall constitute additional Term Loans under
the Credit Agreement. The First Amendment Incremental Term Loans shall comprise
a separate Class of Loans from, when drawn, the Second Amendment Incremental
Term Loans (as defined herein). The Second Amendment Incremental Term Loans
shall comprise a separate Class of Loans from, when drawn, the First Amendment
Incremental Term Loans (as defined herein).



--------------------------------------------------------------------------------

G.    The proceeds of the Incremental Term Loans will be used by the Borrower
for general corporate purposes (including, without limitation, for redemptions
and/or repayments of Indebtedness) and to pay fees and expenses incurred in
connection with the incurrence of the Incremental Term Loans.

H.    The First Amendment Incremental Term Loan Lenders, the Second Incremental
Term Loan Lenders, the Borrower and the Administrative Agent also wish to make
certain other amendments to the Credit Agreement.

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Definitions. Capitalized terms used but not defined in this Agreement
have the meanings assigned thereto in the Credit Agreement. The provisions of
Section 1.2 of the Credit Agreement (as hereby amended) are hereby incorporated
by reference herein, mutatis mutandis. This Agreement shall be an “Incremental
Facility Amendment” for all purposes of the Credit Agreement and a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
The Incremental Term Loans shall be additional “Term Loans” for all purposes of
the Credit Agreement and the other Loan Documents. Each Incremental Term Loan
Lender shall, upon the effectiveness of this Agreement in accordance with
Section 5 hereof, be a party to the Credit Agreement, have the rights and
obligations of a Lender thereunder, and shall be a “Lender” for all purposes of
the Credit Agreement and the other Loan Documents.

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction or
waiver of the conditions set forth in Section 5 hereof, the Credit Agreement is
hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order therein:

“DT”: Deutsche Telekom AG.

“Second Amendment Incremental Term Loan Commitment”: the commitment of a Lender
to make a Second Amendment Incremental Term Loan pursuant to Section 2.4 and the
other terms and conditions of this Agreement, and “Second Amendment Incremental
Term Loan Commitments” means such commitments of all of the Lenders in the
aggregate. The Second Amendment Incremental Term Loan Commitment amount of each
Second Amendment Incremental Term Loan Lender is set forth opposite such
Lender’s name in Schedule 1 to the Second Incremental Facility Amendment, as
such amounts may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of Second Amendment Incremental Term Loan
Commitments as of the Second Incremental Effective Date is $2,000,000,000.

 

2



--------------------------------------------------------------------------------

“Second Amendment Incremental Term Loan Installment Date”: as defined in Section
2.3(c).

“Second Amendment Incremental Term Loan Facility”: as defined in the definition
of “Facility”.

“Second Amendment Incremental Term Loan Lenders”: each Lender that is the holder
of a Second Amendment Incremental Term Loan Commitment or a Second Amendment
Incremental Term Loan.

“Second Amendment Incremental Term Loan Percentage”: with respect to any Lender
on any Second Amendment Incremental Term Loan Installment Date, the percentage
which the aggregate principal amount of such Lender’s Second Amendment
Incremental Term Loans then outstanding and subject to repayment pursuant to
Section 2.3 on such date constitutes of the aggregate principal amount of the
Second Amendment Incremental Term Loans of all Second Amendment Incremental Term
Loan Lenders then outstanding and subject to repayment pursuant to Section 2.3
on such date.

“Second Amendment Incremental Term Loans”: the Incremental Term Loans incurred
pursuant to Section 2.4.

“Second Incremental Draw Period”: with respect to the Second Amendment
Incremental Term Loan Commitments, the period from and including the Second
Incremental Facility Effective Date to (and including) January 31, 2017.

“Second Incremental Facility Amendment”: the Second Incremental Facility
Amendment dated as of January 25, 2017, among the Borrower, the Administrative
Agent, and the Lenders party thereto.

“Second Incremental Facility Closing Date”: January 31, 2017.

“Second Incremental Facility Effective Date”: the date on which the conditions
set forth in Section 5 of the Second Incremental Facility Amendment have been
satisfied or waived.

“Second Incremental Facility Maturity Date”: January 31, 2024.

(b) Section 1.1 of the Credit Agreement is hereby further amended by replacing
the following definitions in whole or in applicable part (if in applicable part,
only to the extent indicated between ellipses) as follows:

“Adjusted LIBO Rate”: with respect to any Eurodollar Borrowing, for any Interest
Period, an interest rate per annum equal to (a) the LIBOR Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate; provided, that, solely with
respect to Eurodollar Borrowings comprising Term Loans (other than the First
Amendment Incremental Term Loans or the Second Amendment Incremental Term Loans)
the Adjusted LIBO Rate shall in no event be less than 0.75%; provided further,
that, solely with respect to Eurodollar Borrowings comprising First Amendment
Incremental Term Loans or Second Amendment Incremental Term Loans, the Adjusted
LIBO Rate shall in no event be less than 0.00%.

 

3



--------------------------------------------------------------------------------

“Alternate Base Rate”: for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus  1⁄2 of 1.00% and (c) the Adjusted LIBO Rate that
would be calculated as of such day (or, if such day is not a Business Day, as of
the next preceding Business Day) in respect of a proposed Eurodollar Loan with a
one-month Interest Period plus 1.00%; provided, that, solely with respect to ABR
Borrowings comprising Term Loans (other than the First Amendment Incremental
Term Loans or the Second Amendment Incremental Term Loans) the Alternate Base
Rate shall, in no event, be less than 1.75%; provided further, that, solely with
respect to ABR Borrowings comprising First Amendment Incremental Term Loans or
Second Amendment Incremental Term Loans, the Alternate Base Rate shall in no
event be less than 1.00%; provided, further, that for the purpose of clause (c),
the Adjusted LIBO Rate for any day shall be based on the rate determined on such
day at approximately 11:00 a.m. (London time) by reference to the ICE Benchmark
Administration Limited (or such other Person that takes over the administration
of such rate) LIBO Rate for deposits in US Dollars (as set forth by any service
selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration Limited (or such other Person that takes over the
administration of such rate) as an authorized vendor for the purpose of
displaying such rates). If the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the immediately preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or such Adjusted LIBO Rate, respectively.

“Applicable Margin”: (a) with respect to the Senior Lien Term Loans, a rate per
annum equal to (i) for ABR Loans, 1.75%, and (ii) for Eurodollar Loans, 2.75%,
(b) with respect to First Amendment Incremental Term Loans, a rate per annum
equal to (i) for ABR Loans, 1.00%, and (ii) for Eurodollar Loans, 2.00% and
(c) with respect to Second Amendment Incremental Term Loans, a rate per annum
equal to (i) for ABR Loans, 1.25%, and (ii) for Eurodollar Loans, 2.25%.

“Class”: (a) when used with respect to Lenders, refers to whether such Lenders
are Senior Lien Term Loan Lenders, First Amendment Incremental Term Loan
Lenders, Second Amendment Incremental Term Loan Lenders, Extending Term Lenders
(of the same tranche) or other Term Loan Lenders (of the same tranche, including
for Replacement Term Loans or Incremental Term Loans), (b) when

 

4



--------------------------------------------------------------------------------

used with respect to Commitments, refers to whether such Commitments are Senior
Lien Term Loan Commitments, First Amendment Incremental Term Loan Commitments,
Second Amendment Incremental Term Loan Commitments, or any other Term Loan
Commitments (of the same tranche, including for Replacement Term Loans or
Incremental Term Loans) and (c) when used with respect to Loans or Borrowings,
refers to whether such Loan or the Loans comprising such Borrowing, are Senior
Lien Term Loans, First Amendment Incremental Term Loans, Second Amendment
Incremental Term Loans, Incremental Term Loans (of the same tranche, including
Other Term Loans), Replacement Term Loans (of the same tranche), Extended Term
Loans (of the same tranche), or loans in respect of the same Class of
Commitments.

“Disqualified Stock”: any Capital Stock that, by its terms (or by the terms of
any security into which it is convertible, or for which it is exchangeable, in
each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which any outstanding Term Loan Facility under this
Agreement matures; provided that any class of Capital Stock of such Person that,
by its terms, requires such Person to satisfy in full its obligations with
respect to the payment of dividends or upon maturity, redemption (pursuant to a
sinking fund or otherwise) or repurchase thereof or otherwise by the delivery of
Capital Stock, and that is not convertible, puttable or exchangeable for cash,
Disqualified Stock or Indebtedness, will not be deemed to be Disqualified Stock,
so long as such Person satisfies its obligations with respect thereto solely by
the delivery of Capital Stock. Notwithstanding the preceding sentence, any
Capital Stock that would constitute Disqualified Stock solely because the
holders of the Capital Stock have the right to require the Borrower to
repurchase such Capital Stock upon the occurrence of a change of control or an
asset sale will not constitute Disqualified Stock if the terms of such Capital
Stock provide that the Borrower may not repurchase or redeem any such Capital
Stock pursuant to such provisions unless such repurchase or redemption complies
with Section 6.1 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

“Facility”: each of (a) the Senior Lien Term Loan Commitments and the Senior
Lien Term Loans made thereunder, together with any Incremental Facility of
Senior Lien Term Loans added to the same tranche pursuant to Section 2.23 (the
“Senior Lien Term Loan Facility”), (b) the First Amendment Incremental Term
Loans, together with any Incremental Facility of First Amendment Incremental
Term Loans added to the same tranche pursuant to Section 2.23 (the “First
Amendment Incremental Term Loan Facility”), (c) any Second Amendment Incremental
Term Loans, together with any Incremental Facility of Second Amendment
Incremental Term Loans added to the same tranche pursuant to Section 2.23 (the
“Second Amendment Incremental Term Loan Facility”), (d) any Incremental Facility
of Other Term Loans and the Commitments and extensions of credit thereunder and
(e) any Replacement Facility and the Commitments and extensions of credit
thereunder.

 

5



--------------------------------------------------------------------------------

“First Amendment Incremental Term Loan Commitment”: the commitment of a Lender
to make a First Amendment Incremental Term Loan pursuant to Section 2.4 and the
other terms and conditions of this Agreement, and “First Amendment Incremental
Term Loan Commitments” means such commitments of all of the Lenders in the
aggregate. The First Amendment Incremental Term Loan Commitment amount of each
First Amendment Incremental Term Loan Lender is set forth opposite such Lender’s
name in Schedule 1 to the Second Incremental Facility Amendment, as such amounts
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of First Incremental Amendment Incremental Term Loan
Commitments as of the First Incremental Effective Date was $660,000,000. The
aggregate amount of First Amendment Incremental Term Loan Commitments as of the
Second Incremental Effective Date is $2,000,000,000.

“Lenders”: the Persons listed on Schedule 2.1 and any other Person that shall
have become a party hereto as a lender pursuant to an Assignment and Assumption
or an Incremental Facility Amendment, other than any such Person that ceases to
be a party hereto as a lender pursuant to an Assignment and Assumption or a
repayment in full of all Term Loans funded by such Person.

“Maturity Date”: (i) with respect to the Senior Lien Term Loan Facility, the
Senior Lien Term Loan Maturity Date, (ii) with respect to the First Amendment
Incremental Term Loan Facility, the First Incremental Facility Maturity Date and
(iii) with respect to the Second Amendment Incremental Term Loan Facility, the
Second Incremental Facility Maturity Date; provided, that the reference to
Maturity Date with respect to any other Term Loans shall be the final maturity
date as specified in the applicable Incremental Facility Amendment or
Replacement Facility Amendment, and with respect to any Extended Term Loans in
respect thereof, shall be the final maturity date as specified in the applicable
Extension Offer.

“Permitted Investments”:

...

(i) any payment on or with respect to, or purchase, redemption, defeasement or
other acquisition or retirement for value of (i) any of the Term Loans or
(ii) any other Indebtedness that is pari passu in right of payment with the
foregoing, other than Subordinated Indebtedness and Indebtedness secured by a
Lien ranking junior to that securing any of the Senior Lien Term Loans, the
First Amendment Incremental Terms Loans and the Second Amendment Incremental
Term Loans;

...

“Qualified Counterparty”: with respect to any Specified Hedge Agreement or Cash
Management Obligation, any counterparty thereto that that is designated as such
by written notice by the Borrower to the Administrative Agent.

 

6



--------------------------------------------------------------------------------

“Term Loan Facility”: the Senior Lien Term Loan Facility, the First Amendment
Incremental Term Loan Facility, the Second Amendment Incremental Term Loan
Facility, a facility consisting of Incremental Term Loans, or a Replacement
Facility consisting of Term Loans.

“Term Loans”: any term loans made pursuant to this Agreement (including for the
avoidance of doubt, any Senior Lien Term Loans, First Amendment Incremental Term
Loans, Second Amendment Incremental Term Loans, other Incremental Term Loans,
Replacement Term Loans, and Extended Term Loans, if any).

(c) Section 1.2 of the Credit Agreement is hereby amended by adding a new
Section 1.2(f) as follows:

(f)    When used in respect of any Facility, Borrowing or Loan, the verb
“mature”, the noun “maturity”, the defined term “Maturity Date” (whether used in
isolation or within any other defined term herein), the defined term “Stated
Maturity” and the expression “maturity date” shall be deemed to refer to the
final maturity date of such Facility, Borrowing or Loan following any extension
of the initially specified maturity date, pursuant to the provisions hereof.

(d) Section 2 of the Credit Agreement is hereby amended by adding a new
Section 2.26 as follows:

2.26. Automatic Extension of First Incremental Term Loan Facility and Second
Incremental Term Loan Facility. (a) Notwithstanding any other provision of this
Agreement to the contrary, unless written objection is provided either by any
Lender under and with respect to any portion of the First Amendment Incremental
Term Loan Facility to the Borrower and the Administrative Agent or by the
Borrower to such Lender and the Administrative Agent no later than 30 days prior
to the First Incremental Facility Maturity Date, such Lender and the Borrower
mutually agree that the First Incremental Facility Maturity Date for all amounts
due and payable under such portion of the First Amendment Incremental Term Loan
Facility shall be automatically extended for an additional period of two years
plus 180 days.

(b) Notwithstanding any other provision of this Agreement to the contrary,
unless written objection is provided either by any Lender under and with respect
to any portion of the Second Amendment Incremental Term Loan Facility to the
Borrower and the Administrative Agent or by the Borrower to such Lender and the
Administrative Agent no later than 30 days prior to the Second Incremental
Facility Maturity Date, such Lender and the Borrower mutually agree that the
Second Incremental Facility Maturity Date for all amounts due and payable under
such portion of the Second Amendment Incremental Term Loan Facility shall be
automatically extended for an additional period of three years plus 180 days.

 

7



--------------------------------------------------------------------------------

(e) Section 2.3 of the Credit Agreement is hereby amended by replacing its
heading and adding a new Section 2.3(c) as follows:

2.3     Repayment of Senior Lien Term Loans, the First Amendment Incremental
Term Loans and Second Amendment Incremental Term Loans.

(c)    The Second Amendment Incremental Term Loan of each Second Amendment
Incremental Term Loan Lender shall be repaid in consecutive quarterly
installments on the last day of each fiscal quarter of the Borrower or, if such
date is not a Business Day, on the last Business Day of such fiscal quarter
(each, a “Second Amendment Incremental Term Loan Installment Date”), commencing
on March 31, 2017, each of which shall be in an amount equal to such Lender’s
Second Amendment Incremental Term Loan Percentage multiplied by the amount equal
to 0.25% of the aggregate principal amount of the Second Amendment Incremental
Term Loan Facility on the Second Incremental Facility Closing Date; provided,
that the final principal repayment installment of the Second Amendment
Incremental Term Loans repaid on the Second Incremental Facility Maturity Date
shall be, in any event, in an amount equal to the aggregate principal amount of
all Second Amendment Incremental Term Loans outstanding on such date.

(f) Section 2.4 of the Credit Agreement is hereby replaced in its entirety as
follows:

Subject to the terms and conditions hereof, (i) each First Amendment Incremental
Term Loan Lender severally agrees to make available to the Borrower, and the
Borrower hereby requests from each First Amendment Incremental Term Loan Lender,
to make available, in a single draw, a term loan (which shall be funded at 100%
of the principal amount thereof) on the First Incremental Closing Date in an
amount of the First Amendment Incremental Term Loan Commitments of such First
Amendment Incremental Term Loan Lender and the Type of such term loan shall be a
Eurodollar Loan with the initial Interest Period specified in the Borrowing
Request for the First Amendment Incremental Term Loan and (ii) each Second
Amendment Incremental Term Loan Lender severally agrees to make available to the
Borrower, and the Borrower hereby requests from each Second Amendment
Incremental Term Loan Lender, to make available, in a single draw, a term loan
(which shall be funded at 100% of the principal amount thereof) on the Second
Incremental Closing Date in an amount of the Second Amendment Incremental Term
Loan Commitments of such Second Amendment Incremental Term Loan Lender and the
Type of such term loan shall be a Eurodollar Loan with the initial Interest
Period specified in the Borrowing Request for the Second Amendment Incremental
Term Loan.

(g) Section 2.12(b)(i) of the Credit Agreement is hereby replaced in its
entirety as follows:

(i)    any mandatory prepayments of Term Loans pursuant to Section 2.14 shall be
applied to the remaining scheduled principal installments (a) in the case of the
Senior Lien Term Loans, the First Amendment Incremental Term Loans and the
Second Amendment Incremental Term Loans, in direct order of maturity and (b) in
the case of any other Term Loans, in the order specified in the applicable
Permitted Amendment, and

 

8



--------------------------------------------------------------------------------

(h) Section 2.14(a) of the Credit Agreement is hereby amended by replacing the
first sentence therein with the following:

“If Indebtedness is incurred by any Group Member (other than Indebtedness
permitted under Section 6.3), then on the date of such issuance or incurrence,
an amount equal to 100% of the Net Proceeds thereof shall be applied to the
prepayment of the Senior Lien Term Loans (together with accrued and unpaid
interest thereon), the First Amendment Incremental Term Loans (together with
accrued and unpaid interest thereon) and the Second Amendment Incremental Term
Loans (together with accrued and unpaid interest thereon) on an equal and
ratable basis as set forth in Section 2.14(f).”

(i) Section 2.14(b) of the Credit Agreement is hereby replaced in its entirety
as follows:

“(b) If on any date there shall be any Excess Proceeds, and the aggregate amount
of such Excess Proceeds shall exceed $100.0 million, then no later than 20 days
thereafter and subject to Section 2.14(i), an amount equal to 100% of the amount
of such Excess Proceeds (not only the amount in excess of $100.0 million) shall
be applied to the prepayment of the Senior Lien Term Loans (together with
accrued and unpaid interest thereon), the First Amendment Incremental Term Loans
(together with accrued and unpaid interest thereon) and the Second Amendment
Incremental Term Loans (together with accrued and unpaid interest thereon) on an
equal and ratable basis as set forth in Section 2.14(f).”

(j) Section 2.14(g) of the Credit Agreement is hereby replaced in its entirety
as follows:

(g)    Notwithstanding anything in this Section 2.14 to the contrary, if any
amount shall be required to be applied to prepay Senior Lien Term Loans, the
First Amendment Incremental Term Loans or Second Amendment Incremental Term
Loans pursuant to clauses (a), (b) or (c) above (such amount, the “Required
Prepayment Amount”), and at the time that any such prepayment would be required,
the Borrower is required to, or required to offer to, repurchase or redeem or
repay or prepay any other Indebtedness secured on a pari passu basis with the
Obligations pursuant to the terms of the documentation governing such
Indebtedness (such Indebtedness required to be, or to be offered to be, so
repurchased, redeemed, prepaid or repaid, “Other Applicable Indebtedness”), then
the Borrower may apply such Required Prepayment Amount on a pro rata basis
(determined on the basis of the aggregate outstanding principal amount of the
Senior Lien Term Loans, First Amendment Incremental Term Loans, Second Amendment
Incremental Term Loans, and Other Applicable Indebtedness at such time;
provided, that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Senior Lien Term Loans, the First Amendment Incremental Term
Loans and the Second Amendment Incremental Term Loans in accordance with the
terms hereof) to the prepayment of the Senior Lien Term Loans, the First
Amendment Incremental Term Loans and Second Amendment Incremental Term Loans and
to the repurchase or repayment of Other Applicable Indebtedness, and

 

9



--------------------------------------------------------------------------------

the amount of the prepayment of the Senior Lien Term Loans, the First Amendment
Incremental Term Loans and Second Amendment Incremental Term Loans that would
have otherwise been required pursuant to this Section 2.14 shall be reduced
accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness so repurchased or
repaid, the declined amount shall promptly (and in any event within five
Business Days after the date of such rejection, or, if later, the date on which
the portion of the Required Prepayment Amount allocated to the Senior Lien Term
Loans, the First Amendment Incremental Term Loans and Second Amendment
Incremental Term Loans are applied to prepayment of the Senior Lien Term Loans,
the First Amendment Incremental Term Loans and Second Amendment Incremental Term
Loans) be applied to prepay the Senior Lien Term Loans, the First Amendment
Incremental Term Loans and Second Amendment Incremental Term Loans in accordance
with the terms hereof (to the extent such amount would otherwise have been
required to be so applied if such Other Applicable Indebtedness was not then
outstanding).

(k) Section 2.14(h) of the Credit Agreement is hereby replaced in its entirety
as follows:

(h)    Notwithstanding anything in this Section 2.14 to the contrary, any Senior
Lien Term Loan Lender, First Amendment Incremental Term Loan Lender or Second
Amendment Incremental Term Loan Lender (and, to the extent provided in the
applicable Permitted Amendment, any other Term Loan Lender) may elect, by notice
to the Administrative Agent by telephone (confirmed by hand delivery, facsimile
or, in accordance with the second paragraph of Section 9.1, e-mail) at least one
Business Day prior to the required prepayment date, to decline all of any
mandatory prepayment of its Term Loans pursuant to clauses (b) and (c) of this
Section 2.14, in which case the aggregate amount of the prepayment that would
have been applied to prepay Term Loans but was so declined may be retained by
the Group Members (such declined amounts to the extent retained by the Group
Members, the “Declined Proceeds”).

(l) Section 2.23(a) of the Credit Agreement is hereby amended by replacing the
first sentence therein with the following:

“At any time and from time to time, subject to the terms and conditions set
forth herein, the Borrower may, by notice to the Administrative Agent (whereupon
the Administrative Agent shall promptly deliver a copy of such notice to each of
the Lenders), request to incur additional Senior Lien Term Loans, incur
additional First Amendment Incremental Term Loans, incur additional Second
Amendment Incremental Term Loans or add one or more additional tranches of term
loans (such term loans under such additional tranches, the “Other Term Loans”
and, together with any additional Senior Lien Term Loans, any additional First
Amendment Incremental Term Loans and any additional Second Amendment Incremental
Term Loans incurred pursuant to this Section 2.23, the “Incremental Facilities”;
the loans thereunder, the “Incremental Term Loans”).”

 

10



--------------------------------------------------------------------------------

(m) Section 2.23(b) of the Credit Agreement is hereby replaced in its entirety
as follows:

(b)    Any Other Term Loans (i) shall rank pari passu in right of payment and
security with the Obligations in respect of the other outstanding Term Loans as
set forth in the relevant Incremental Facility Amendment (which shall be
reasonably satisfactory to the Administrative Agent) and shall not be guaranteed
by any Subsidiary that is not also a Guarantor, (ii) for purposes of
prepayments, shall be treated substantially the same as (or, to the extent set
forth in the relevant Incremental Facility Amendment, less favorably than) the
other outstanding Term Loans and (iii) other than amortization, maturity date,
conditions precedent and pricing (including interest rate, fees, funding
discounts and prepayment premiums) (as set forth in the relevant Incremental
Facility Amendment), shall have and be issued on the same terms as the Senior
Lien Term Loans, First Amendment Incremental Term Loans and Second Amendment
Incremental Term Loans or such terms that are, when taken as a whole, not
materially more favorable (as reasonably determined by the Borrower in good
faith) to the investors or lenders providing such Other Term Loans than the
terms and conditions, taken as a whole, applicable to the then existing Senior
Lien Term Loans, the First Amendment Incremental Term Loans and Second Amendment
Incremental Term Loans (except with respect to covenants (including any
financial maintenance covenant added for the benefit of lenders providing such
Other Term Loans) and other provisions so long as such covenants or other
provisions (1) are also added for the benefit of the Lenders of all then
outstanding Term Loans or (2) only become applicable after the Latest Maturity
Date of the then outstanding Term Loans at the time of such incurrence of such
Other Term Loans); provided, that (A) in respect of any Other Term Loans
incurred on or prior to the date that is 18 months after the Closing Date, if
the effective yield (which, for such purpose only, shall be deemed to take
account of interest rate margin and any then applicable benchmark floors
(provided, that such differential between interest rate floors shall be equated
to the applicable effective yield only to the extent an increase in the interest
rate floor under the Initial Senior Lien Term Loans would cause an increase in
the interest rate then in effect thereunder) and including any amendment to the
applicable interest rate margin on the Initial Senior Lien Term Loans that
became effective subsequent to the Closing Date but prior to the time of the
addition of such Incremental Facilities, recurring fees and all upfront or
similar fees or original issue discount (amortized over four years) payable to
all Lenders providing such Other Term Loans (but excluding any bona fide
arrangement, underwriting, structuring, syndication or other fees payable in
connection therewith that are not shared with all Lenders (in their capacity as
such) providing such Other Term Loans)) on such Other Term Loans determined as
of the initial funding date for such Other Term Loans exceeds the effective
yield (determined on same basis as the preceding parenthetical) on the Initial
Senior Lien Term Loans immediately prior to the effectiveness of the applicable
Incremental Facility Amendment by more than 0.50%, the Applicable Margin
relating to the Initial Senior Lien Term Loans shall be adjusted and/or the
Borrower will pay additional fees to Lenders holding such Initial Senior Lien
Term Loans in order that such effective yield on such Other Term Loans shall not
exceed such effective yield on the Initial Senior Lien Term Loans by more than
0.50% (provided, that to the extent such adjustment is required due to the
application of a higher interest rate benchmark floor on such Other Term Loans,
such adjustment shall be effected (to such extent) solely through an increase in
the interest rate benchmark floor of the Initial Senior Lien Term Loans (or if
no interest rate benchmark floor applies to the Initial Senior

 

11



--------------------------------------------------------------------------------

Lien Term Loans at such time, an interest rate benchmark floor shall be added)),
(B) any Other Term Loans shall not have a final maturity date earlier than the
then Latest Maturity Date of the then remaining Senior Lien Term Loans, First
Amendment Incremental Term Loans, Second Amendment Incremental Term Loans or
other then existing Incremental Term Loans and (C) any Other Term Loans shall
not have a Weighted Average Life to Maturity that is shorter than the Weighted
Average Life to Maturity of the later of the then remaining Senior Lien Term
Loans, First Amendment Incremental Term Loans or Second Amendment Incremental
Term Loans, or other then existing Incremental Term Loans, as applicable
(determined, solely for the purposes of this clause (C), without giving effect
to prepayments that reduced amortization of the then remaining Term Loans).

(n) Clause (B) of the proviso in Section 2.24(b) is hereby replaced in its
entirety as follows:

“(B) any Replacement Term Loans shall either (x) not be subject to any
amortization prior to final maturity or (y) be subject to the same amortization
schedule as the then remaining Term Loans under the applicable Class
(determined, solely, for the purposes of this clause (B), without giving effect
to prepayments that reduced amortization of the then remaining Term Loans),”

(o) Section 4.2(a) of the Credit Agreement is hereby replaced in its entirety as
follows:

(a)    the representations and warranties in Section 3 (other than Section 3.2)
of the Credit Agreement shall be true and correct in all material respects (or,
in the case of any such representation that is qualified by materiality, in all
respects) on and as of the Second Incremental Facility Effective Date as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties, as applicable, shall be true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of such earlier date;

(p) Section 4.2(d) of the Credit Agreement is hereby amended by replacing the
words “substantially in the form of Exhibit A to the First Incremental Facility
Amendment” with “substantially in the form of Exhibit A to the Second
Incremental Facility Amendment.”

(q) Section 4.2(f) of the Credit Agreement is hereby amended by replacing the
words “substantially in the form of Exhibit B to the First Incremental Facility
Amendment” with “substantially in the form of Exhibit B to the Second
Incremental Facility Amendment.”

(r) The Credit Agreement shall be amended by adding the following as a new
Section 4.3:

4.3 Conditions to Second Incremental Facility Closing Date. The agreement of
each Second Amendment Incremental Term Loan Lender to make the Second Amendment
Incremental Term Loans requested to be made by it pursuant to Section 2.4 is
subject to the satisfaction (or waiver in accordance with Section 9.2), prior to
or concurrently with the making of such extension of credit on the Second
Incremental Facility Closing Date, of the following conditions precedent:

(a)    the representations and warranties in Section 3 (other than Section 3.2)
of the Credit Agreement shall be true and correct in all material respects (or,

 

12



--------------------------------------------------------------------------------

in the case of any such representation that is qualified by materiality, in all
respects) on and as of the Second Incremental Facility Closing Date as if made
on and as of such date, except for representations and warranties expressly
stated to relate to a specific earlier date, in which case such representations
and warranties, as applicable, shall be true and correct in all material
respects (or, in the case of any such representation that is qualified by
materiality, in all respects) as of such earlier date;

(b)    no Default or Event of Default has occurred and is continuing on the
Second Incremental Facility Closing Date or after giving effect to the
incurrence of the Second Amendment Incremental Term Loans to be made on the
Second Incremental Facility Closing Date;

(c)    as of the Second Incremental Facility Closing Date, the aggregate amount
of the Incremental Facilities incurred under the Credit Agreement (including the
Second Amendment Incremental Term Loans) does not exceed the amount permitted
under Section 2.23(a) of the Credit Agreement;

(d)    the Administrative Agent (or its counsel) shall have received a
certificate of the Borrower substantially in the form of Exhibit C to the Second
Incremental Facility Amendment, dated the Incremental Facility Closing Date,
certifying that the conditions set forth in Sections 4.3(a), 4.3(b), and 4.3(c)
herein have been satisfied;

(e)    all fees and expenses in connection with the Second Amendment Incremental
Term Loans (including reasonable out of pocket legal fees and expenses) payable
by the Borrower to the Second Amendment Incremental Term Loan Lenders and the
Administrative Agent on or before the Second Incremental Facility Closing Date
shall have been paid to the extent then due; provided, that all such amounts
shall be required to be paid, as a condition precedent to the Second Incremental
Facility Closing Date, only to the extent invoiced at least two Business Days
prior to the Second Incremental Facility Closing Date;

(f)    the Administrative Agent shall have received a solvency certificate
substantially in the form of Exhibit D to the Second Incremental Facility
Amendment from a Responsible Officer of the Borrower with respect to the
solvency of the Borrower, on a consolidated basis together with its
Subsidiaries, after giving effect to the incurrence of the Second Amendment
Incremental Term Loans; and

(g)    the Administrative Agent shall have received delivery of a Borrowing
Request substantially in the form of Exhibit I not later than 11:59 p.m.,
New York City time, on the Second Incremental Facility Closing Date.

(s) Section 5.12 of the Credit Agreement is hereby replaced in its entirety as
follows:

5.12 Ratings. (i) At all times, the Borrower shall use commercially reasonable
efforts to maintain a public corporate credit rating from S&P and a public
corporate family rating from Moody’s, in each case with respect to Parent; and
(ii) upon written request by any

 

13



--------------------------------------------------------------------------------

Lender, use commercially reasonable efforts to cause the Term Loan Facility to
be rated by S&P and Moody’s (it being understood that, upon any such request and
rating, there shall be no obligation to maintain specific ratings from either
S&P or Moody’s).

(t) Section 6.1(a)(iii) of the Credit Agreement is hereby replaced in its
entirety as follows:

“(iii) make any payment on or with respect to, or purchase, redeem, defease, or
otherwise acquire or retire for value any Subordinated Indebtedness or
Indebtedness secured by a Lien ranking junior to that securing the Senior Lien
Term Loans, First Amendment Incremental Term Loans and Second Amendment
Incremental Term Loans (excluding any intercompany Indebtedness between or among
the Borrower and any of its Restricted Subsidiaries), except a payment of
interest or principal at the Stated Maturity thereof; or”

(u) Clause (b) of the second paragraph of Section 6.4 of the Credit Agreement is
hereby amended by replacing each occurrence of the words “Senior Lien Term Loans
and First Amendment Incremental Term Loans” therein with the words “Senior Lien
Term Loans, First Amendment Incremental Term Loans and Second Amendment
Incremental Term Loans”.

(v) Section 6.6 of the Credit Agreement is hereby amended by replacing each
occurrence of the words “Senior Lien Term Loans, the First Amendment Incremental
Term Loans” with the words “Senior Lien Term Loans, the First Amendment
Incremental Term Loans, the Second Amendment Incremental Term Loans”.

SECTION 3. Incremental Term Loans.

(a) Interest will begin accruing on the Second Amendment Incremental Term Loans
on the Second Incremental Facility Closing Date.

(b) From and after the date hereof, the Second Amendment Incremental Term Loan
Lenders shall constitute “Lenders” and the Second Amendment Incremental Term
Loans shall constitute “Term Loans”, in each case for all purposes of the Credit
Agreement and the other Loan Documents.

(c) The proceeds of the Second Amendment Incremental Term Loans will be used by
the Borrower for general corporate purposes (including, without limitation, for
redemptions and/or repayments of Indebtedness) and to pay fees and expenses
incurred in connection with the incurrence of the Second Amendment Incremental
Term Loans.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Agreement, the Borrower hereby represents and warrants to each
Agent and each Lender party hereto that:

(a) (i) the execution and delivery of this Agreement is within the corporate,
limited liability company, or partnership (as applicable) powers of each of the
Loan Parties party hereto, and has been (or as of the Second Incremental
Facility Closing Date will be) duly authorized by all necessary corporate,
limited liability company or partnership (as applicable) and, if required,
stockholder, member or partner (as applicable) action (including, any action
required to be taken by any class of directors of the Borrower, whether
interested or disinterested,

 

14



--------------------------------------------------------------------------------

in order to ensure the due authorization of this Agreement) on the part of such
Loan Parties, (ii) this Agreement has been duly executed and delivered by each
Loan Party party hereto and constitutes a legal, valid and binding obligation of
such Loan Party enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and
(iii) the execution, delivery and performance by each Loan Party of this
Agreement (x) will not violate any applicable law, regulation or any order of
any Governmental Authority or the charter, bylaws or other organizational
documents of Parent or any Group Member (except for any violation of any
applicable law, regulation or order of any Governmental Authority that would not
reasonably be expected to have a Material Adverse Effect), (y) will not violate
or result in a default under any Material Contractual Obligation binding upon
Parent or any Group Member or its Properties, or give rise to a right thereunder
to require any payment to be made by Parent or such Group Member (except for any
of the foregoing that would not reasonably be expected to have a Material
Adverse Effect) and (z) will not result in the creation or imposition of any
Lien on any Property of Parent or any Group Member (other than Permitted Liens);

(b) the execution and delivery of this Agreement does not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders, or any
class of directors, whether interested or disinterested, of the Borrower or any
other person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of this Agreement, except
(i) such as have been obtained or made and are in full force and effect,
(ii) filings necessary to create, maintain or perfect Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties, (iii) such
consents, approvals, registrations, filings or other actions, other than those
specified in clause (iv) below, the absence of which or failure to obtain, would
not reasonably be expected to have a Material Adverse Effect, and (iv) to the
extent that the exercise of certain of the rights, powers, privileges and
remedies of the Administrative Agent or the Lenders may constitute a de jure or
de facto voluntary or involuntary assignment of an FCC License or a voluntary or
involuntary transfer of de jure or de facto control of the holder of any such
FCC License, the FCC’s prior consent thereto;

(c) no Default or Event of Default has occurred and is continuing; and

(d) the representations and warranties in Sections 3.3, 3.4 and 3.5 of the
Credit Agreement are true and correct in all material respects (or, in the case
of any such representation that is qualified by materiality, in all respects) on
and as of the Incremental Facility Effective Date as if made on and as of such
date, except for representations and warranties expressly stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct in all material respects (or, in the case of any such
representation that is qualified by materiality, in all respects) as of such
earlier date.

SECTION 5. Conditions Precedent to the Effectiveness of this Agreement. The
effectiveness of this Agreement shall be subject to the satisfaction (or waiver
by Incremental Term Loan Lenders) of each of the following conditions (the first
date on which all conditions are so satisfied or waived, the “Incremental
Facility Effective Date”):

(a) the Administrative Agent (or its counsel) shall have received counterparts
of this Agreement that, when taken together, bear the signatures of (1) the
Borrower, (2) each Guarantor and (3) each Incremental Term Loan Lender;

 

15



--------------------------------------------------------------------------------

(b) the representations and warranties in Sections 3.3, 3.4 and 3.5 of the
Credit Agreement shall be true and correct in all material respects (or, in the
case of any such representation that is qualified by materiality, in all
respects) on and as of the Incremental Facility Effective Date as if made on and
as of such date, except for representations and warranties expressly stated to
relate to a specific earlier date, in which case such representations and
warranties, as applicable, shall be true and correct in all material respects
(or, in the case of any such representation that is qualified by materiality, in
all respects) as of such earlier date;

(c) no Default or Event of Default has occurred and is continuing on the
Incremental Facility Effective Date;

(d) the Administrative Agent shall have received, with respect to each Loan
Party:

(i) a copy of the charter or other similar Organizational Document, including
all amendments thereto, of such Person, certified as of a date reasonably near
the Incremental Facility Effective Date as being a true and correct copy thereof
by the Secretary of State or other applicable Governmental Authority of the
jurisdiction in which such Person is organized or incorporated;

(ii) a copy of a certificate of the Secretary of State or other applicable
Governmental Authority of the jurisdiction in which such Person is organized,
dated reasonably near the Incremental Facility Effective Date, certifying that
such Person is in good standing under the laws of such jurisdiction; and

(iii) a certificate of the Secretary, Assistant Secretary or other appropriate
Responsible Officer of such Person dated the Incremental Facility Effective Date
and certifying (A) that attached thereto is a true and complete copy of the
by-laws or operating, management or partnership agreement of such Person as in
effect on the Incremental Facility Effective Date and at all times since a date
prior to the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors (or other applicable body) of such Person authorizing the
execution, delivery and performance of this Agreement and the transactions
contemplated hereby, including, in the case of the Borrower, the Borrowings
contemplated hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization, partnership agreement or other
constitutive document of such Person have not been amended since the date the
documents furnished pursuant to clause (i) above were certified, and (D) as to
the incumbency and specimen signature of each officer executing this Agreement
or any other document delivered in connection herewith on behalf of such Person;

provided, that if the Administrative Agent shall have received a certificate of
the Secretary or Assistant Secretary of any Loan Party certifying that any
certificate or articles of incorporation or organization or certification of
formation, or by-laws or operating (or limited liability company) agreement
required to be delivered by such Loan Party pursuant to this Section 5(d)) has
not been amended, restated or otherwise modified since the version thereof
delivered in satisfaction of the conditions precedent to the Closing Date, then
no copy of such document shall be required to be delivered pursuant to this
Section 5(d));

 

16



--------------------------------------------------------------------------------

(e) the Administrative Agent (or its counsel) shall have received a certificate
of the Borrower, dated the Incremental Facility Effective Date, certifying that
the conditions set forth in Sections 5(b) and 5(c) herein have been satisfied;

(f) the Administrative Agent shall have received all documentation and other
information about the Loan Parties as has been reasonably requested in writing
five Business Days prior to the Incremental Facility Effective Date by the
Administrative Agent with respect to applicable “know your customer” and
anti-money laundering rules and regulations, including the PATRIOT ACT; and

(g) Amendment No. 2 to the Credit Agreement shall have become effective.

SECTION 6. Effect of this Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders or the
Agents under the Credit Agreement or any other Loan Document, and shall not
alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect. Nothing herein shall be deemed to
entitle any Loan Party to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Agreement shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. After the Incremental Facility Effective Date, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby.

SECTION 7. Reaffirmation. Each of the Borrower and each Guarantor identified on
the signature pages hereto (collectively, the “Reaffirming Loan Parties”) hereby
acknowledges that it expects to receive substantial direct and indirect benefits
as a result of this Agreement and the transactions contemplated hereby. Each
Reaffirming Loan Party hereby consents to this Agreement and the transactions
contemplated hereby, and hereby confirms its respective guarantees (including in
respect of the Incremental Term Loans), pledges and grants of security
interests, as applicable, under each of the Loan Documents to which it is party,
and agrees that, notwithstanding the effectiveness of this Agreement and the
transactions contemplated hereby, such guarantees, pledges and grants of
security interests shall continue to be in full force and effect and shall
accrue to the benefit of the Secured Parties (including in respect of the
Incremental Term Loan Lenders). Each of the Reaffirming Loan Parties agrees
that, neither the modification of the Credit Agreement effected pursuant to the
Agreement nor the execution, delivery, performance or effectiveness of this
Agreement (a) impairs the validity, effectiveness or priority of Liens granted
pursuant to any Loan Document, and such Liens continue unimpaired with the same
priority to secure repayment of all Obligations (as defined in the Guarantee and
Collateral Agreement and including the Incremental Term Loan), whether
heretofore or hereafter incurred or (b) require that any new filings be made or
other action taken to perfect or to maintain the perfection of such Liens. Each
of the Reaffirming Loan Parties further agrees to take any action that may be
required or that is reasonably requested by the Administrative Agent to effect
the purposes of this Agreement, the transactions contemplated hereby or the Loan
Documents and hereby reaffirms its obligations under each provision of each Loan
Document to which it is party.

 

17



--------------------------------------------------------------------------------

SECTION 8. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission (e.g., “PDF” or “TIFF”) of an executed counterpart
of a signature page to this Agreement shall be effective as delivery of an
original executed counterpart of this Agreement.

SECTION 9. Headings. Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

SECTION 10. Governing Law; Jurisdiction, etc. This Agreement shall be construed
in accordance with and governed by the laws of the State of New York. The
provisions of Sections 9.9 and 9.10 of the Credit Agreement shall apply to this
Agreement, mutatis mutandis.

[Remainder of page intentionally left blank.]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER: T-MOBILE USA, INC. By:  

/s/ Dirk Wehrse

Name:   Dirk Wehrse Title:   Senior Vice President, Treasury & Treasurer

[Signature Page to the Second Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS: IBSV LLC METROPCS CALIFORNIA, LLC METROPCS FLORIDA, LLC METROPCS
GEORGIA, LLC METROPCS MASSACHUSETTS, LLC METROPCS MICHIGAN, LLC METROPCS
NETWORKS CALIFORNIA, LLC METROPCS NETWORKS FLORIDA, LLC METROPCS NEW YORK, LLC
METROPCS TEXAS, LLC METROPCS NEVADA, LLC METROPCS PENNSYLVANIA, LLC POWERTEL
MEMPHIS LICENSES, INC. POWERTEL/MEMPHIS, INC. SUNCOM WIRELESS HOLDINGS, INC.
SUNCOM WIRELESS INVESTMENT COMPANY, LLC SUNCOM WIRELESS LICENSE COMPANY, LLC
SUNCOM WIRELESS MANAGEMENT COMPANY, INC. SUNCOM WIRELESS OPERATING COMPANY,
L.L.C. SUNCOM WIRELESS PROPERTY COMPANY, L.L.C. SUNCOM WIRELESS, INC. T-MOBILE
CENTRAL LLC T-MOBILE FINANCIAL LLC T-MOBILE LEASING LLC T-MOBILE LICENSE LLC
T-MOBILE NORTHEAST LLC T-MOBILE PCS HOLDINGS LLC T-MOBILE PUERTO RICO HOLDINGS
LLC T-MOBILE PUERTO RICO LLC T-MOBILE RESOURCES CORPORATION T-MOBILE SOUTH LLC
T-MOBILE SUBSIDIARY IV CORPORATION T-MOBILE US, INC. T-MOBILE WEST LLC TRITON
PCS FINANCE COMPANY, INC. TRITON PCS HOLDINGS COMPANY L.L.C. VOICESTREAM PCS I
IOWA CORPORATION VOICESTREAM PITTSBURGH GENERAL PARTNER, INC. VOICESTREAM
PITTSBURGH, L.P.

 

By:  

/s/ Dirk Wehrse

Name:   Dirk Wehrse Title:   Authorized Person

[Signature Page to the Second Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent

By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director By:  

/s/ Peter Cucchiara

Name:   Peter Cucchiara Title:   Vice President

[Signature Page to the Second Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE TELEKOM AG,

as First Amendment Incremental Term Loan Lender and Second Amendment Incremental
Term Loan Lender

By:  

/s/ Markus Schaefer

Name:   Markus Schaefer Title:   VP Treasury By:  

/s/ Igor Soczynski

Name:   Igor Soczynski Title:   VP Treasury

[Signature Page to the Second Incremental Facility Amendment to the Term Loan
Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

to the Second Incremental Facility Amendment

Incremental Term Loans

First Amendment Incremental Term Loan Commitments

 

FIRST AMENDMENT INCREMENTAL TERM

                             LOAN LENDER                        

   FIRST AMENDMENT INCREMENTAL TERM
LOAN COMMITMENTS  

Deutsche Telekom AG

   $ 2,000,000,000      

 

 

 

TOTAL:

   $ 2,000,000,000      

 

 

 

Second Amendment Incremental Term Loan Commitments

 

SECOND AMENDMENT INCREMENTAL

                  LOAN TERM LENDER                 

   SECOND AMENDMENT INCREMENTAL TERM
LOAN COMMITMENTS  

Deutsche Telekom AG

   $ 2,000,000,000      

 

 

 

TOTAL:

   $ 2,000,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

First Amendment Incremental Facility Closing Certificate

CLOSING CERTIFICATE

T-MOBILE USA, INC.

[January 31], 2017

Pursuant to Section 4.2(d) of the Term Loan Credit Agreement dated as of
November 9, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among T-Mobile USA, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the several banks and
other financial institutions or entities from time to time parties thereto as
incremental term loan lenders and Deutsche Bank AG New York Branch, as
administrative agent (together with its successors and permitted assigns in such
capacity, the “Administrative Agent”), the undersigned [    ], [    ] of the
Company, hereby certifies on the date hereof as follows:

1.    The representations and warranties in Section 3 (other than Section 3.2)
of the Credit Agreement are true and correct in all material respects (or, in
the case of any such representation that is qualified by materiality, in all
respects) as of the date hereof, except in the case of any representation
expressly stated to relate to a specific earlier date, in which case such
representation is true and correct in all material respects (or, in the case of
any such representation that is qualified by materiality, in all respects) as of
such earlier date.

2.    At the time of and immediately after giving effect to the making of the
First Amendment Incremental Term Loans and Second Amendment Incremental Term
Loans, no Default or Event of Default shall have occurred and be continuing.

3.    The aggregate amount of the Incremental Facilities incurred under the
Credit Agreement (including the First Amendment Incremental Term Loans and the
Second Amendment Incremental Term Loans) does not exceed the amount permitted
under Section 2.23(a) of the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

EXHIBIT A

First Amendment Incremental Facility Closing Certificate

 

IN WITNESS WHEREOF, I have executed this certificate on the date first written
above.

 

T-MOBILE USA, INC. By:  

 

Name:   [    ] Title:   [    ]



--------------------------------------------------------------------------------

EXHIBIT B

First Amendment Incremental Facility Solvency Certificate

SOLVENCY CERTIFICATE

[January 31], 2017

This Solvency Certificate is being executed and delivered pursuant to Section
4.2(f) of that certain Credit Agreement dated as of November 9, 2015, among
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders, and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Administrative Agent”), as amended by that certain First
Incremental Facility Amendment, pursuant to which the First Amendment
Incremental Term Loan Lenders have agreed to increase their First Amendment
Incremental Term Loan Commitments under the First Amendment Incremental Term
Loan Facility in the aggregate principal amount of $1,340,000,000 and the Second
Amendment Incremental Term Loan Lenders have agreed to provide the Second
Amendment Incremental Term Loan Facility to the Borrower in the aggregate
principal amount of $2,000,000,000, and as further amended by that certain
Amendment No. 1 to the Credit Agreement and that certain Amendment No. 2 to the
Credit Agreement (the “Credit Agreement”; the terms defined therein being used
herein as therein defined).

I, [                    ], a Responsible Officer of the Borrower, in such
capacity and not in an individual capacity, hereby certify as of the date hereof
on behalf of Borrower as follows:

 

1. The sum of the debt and liabilities (subordinated, contingent or otherwise)
of the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the incurrence of the First Amendment Incremental Term Loans (the
“Transaction”), does not exceed the fair value of the present assets of the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transaction.

 

2. The capital of the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transaction, is not unreasonably small in relation to
their business as conducted or contemplated to be conducted on the date hereof.

 

3. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transaction, is
greater than the total amount that will be required to pay the probable
liabilities (subordinated, contingent or otherwise), on a consolidated basis, of
the Borrower and its Subsidiaries as they become absolute and matured.

 

4. The Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Transaction, have not incurred and do not intend to incur, or
believe that they will incur, debts or other liabilities, including current
obligations, beyond their ability to pay such debts or other liabilities as they
become due (whether at maturity or otherwise).

 

5. For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

6. In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its Subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT B

First Amendment Incremental Facility Solvency Certificate

 

7. The undersigned confirms and acknowledges that the Administrative Agent, the
First Amendment Incremental Term Loan Lenders and the Second Amendment
Incremental Term Loan Lenders are relying on the truth and accuracy of this
Solvency Certificate in connection with the First Amendment Incremental Term
Loans and the Second Amendment Incremental Term Loans under the Credit
Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

EXHIBIT B

First Amendment Incremental Facility Solvency Certificate

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

T-MOBILE USA, INC. By:  

 

Name:   [     ] Title:   [     ]



--------------------------------------------------------------------------------

EXHIBIT C

Second Amendment Incremental Facility Closing Certificate

CLOSING CERTIFICATE

T-MOBILE USA, INC.

[January 31], 2017

Pursuant to Section 4.3(d) of the Term Loan Credit Agreement dated as of
November 9, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein being used herein as therein defined), among T-Mobile USA, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, the several banks and
other financial institutions or entities from time to time parties thereto as
incremental term loan lenders and Deutsche Bank AG New York Branch, as
administrative agent (together with its successors and permitted assigns in such
capacity, the “Administrative Agent”), the undersigned [    ], [    ] of the
Company, hereby certifies on the date hereof as follows:

1.    The representations and warranties in Section 3 (other than Section 3.2)
of the Credit Agreement are true and correct in all material respects (or, in
the case of any such representation that is qualified by materiality, in all
respects) as of the date hereof, except in the case of any representation
expressly stated to relate to a specific earlier date, in which case such
representation is true and correct in all material respects (or, in the case of
any such representation that is qualified by materiality, in all respects) as of
such earlier date.

2.    At the time of and immediately after giving effect to the making of the
Second Amendment Incremental Term Loans, no Default or Event of Default shall
have occurred and be continuing.

3.    The aggregate amount of the Incremental Facilities incurred under the
Credit Agreement (including the Second Amendment Incremental Term Loans) does
not exceed the amount permitted under Section 2.23(a) of the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

EXHIBIT C

Second Amendment Incremental Facility Closing Certificate

 

IN WITNESS WHEREOF, I have executed this certificate on the date first written
above.

 

T-MOBILE USA, INC. By:  

 

Name:   [    ] Title:   [    ]



--------------------------------------------------------------------------------

EXHIBIT D

Second Amendment Incremental Facility Solvency Certificate

SOLVENCY CERTIFICATE

[January 31], 2017

This Solvency Certificate is being executed and delivered pursuant to Section
4.2(f) of that certain Credit Agreement dated as of November 9, 2015, among
T-Mobile USA, Inc., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties thereto
as lenders, and Deutsche Bank AG New York Branch, as administrative agent and
collateral agent (together with its successors and permitted assigns in such
capacities, the “Administrative Agent”), as amended by that certain First
Incremental Facility Amendment, as further amended by that certain Amendment
No. 1 to the Credit Agreement and that certain Amendment No. 2 to the Credit
Agreement, and as further amended by that certain Second Incremental Facility
Amendment, pursuant to which the Second Amendment Incremental Term Loan Lenders
have agreed to provide the Second Amendment Incremental Term Loan Facility to
the Borrower in the aggregate principal amount of $2,000,000,000 (the “Credit
Agreement”; the terms defined therein being used herein as therein defined).

I, [                    ], a Responsible Officer of the Borrower, in such
capacity and not in an individual capacity, hereby certify as of the date hereof
on behalf of Borrower as follows:

 

1. The sum of the debt and liabilities (subordinated, contingent or otherwise)
of the Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the incurrence of the Second Amendment Incremental Term Loans (the
“Transaction”), does not exceed the fair value of the present assets of the
Borrower and its Subsidiaries, on a consolidated basis after giving effect to
the Transaction.

 

2. The capital of the Borrower and its Subsidiaries, on a consolidated basis
after giving effect to the Transaction, is not unreasonably small in relation to
their business as conducted or contemplated to be conducted on the date hereof.

 

3. The present fair saleable value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis after giving effect to the Transaction, is
greater than the total amount that will be required to pay the probable
liabilities (subordinated, contingent or otherwise), on a consolidated basis, of
the Borrower and its Subsidiaries as they become absolute and matured.

 

4. The Borrower and its Subsidiaries, on a consolidated basis after giving
effect to the Transaction, have not incurred and do not intend to incur, or
believe that they will incur, debts or other liabilities, including current
obligations, beyond their ability to pay such debts or other liabilities as they
become due (whether at maturity or otherwise).

 

5. For purposes of this Solvency Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

6. In reaching the conclusions set forth in this Solvency Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant and (ii) made such
other investigations and inquiries as the undersigned has deemed appropriate.
The undersigned is familiar with the financial performance and prospects of the
Borrower and its Subsidiaries.



--------------------------------------------------------------------------------

EXHIBIT D

Second Amendment Incremental Facility Solvency Certificate

 

7. The undersigned confirms and acknowledges that the Administrative Agent and
the Second Amendment Incremental Term Loan Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the Second Amendment
Incremental Term Loans under the Credit Agreement.

[Signature page follows]



--------------------------------------------------------------------------------

EXHIBIT D

Second Amendment Incremental Facility Solvency Certificate

 

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

T-MOBILE USA, INC. By:     Name:   [    ] Title:   [    ]